ALLOWABILITY NOTICE
This application is being examined under pre-AIA  first-to-invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  
Reasons for allowance
4/20/2022 claims 25-26, 28, 31-34, 37-40 and 43-48 are allowed for the reasons of record and as summarized here.  (Claims 1-24, 27, 29-30, 35-36 and 41-42 are canceled.)
Regarding 35 USC 103
Close art, for example Garini (as cited on the 7/26/2017 IDS), does not teach the instant combinations of data acquisition and analysis.
Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of analysis step 2B in that each independent claim recites a version of non-conventional image acquisition equipment in its "performing" step, including the broader claim 39.
Additionally, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application (MPEP 2106.04(d) and (d)(1)), the improvement in this instance comprising combining measurement of nuclear morphology with measurement of molecular genetic rearrangement so as to more reliably determine cancer or molecular sub-type and better inform treatment decisions.  Applicant's 4/20/2022 remarks at pp. 8-10 and citations to the specification further support withdrawal of the rejection.
Regarding double patenting
The rejection is withdrawn in view of the terminal disclaimer. 

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631